In Barberton v. O'Connor (1985), 17 Ohio St.3d 218, 221,
17 OBR 452, 454-455, 478 N.E.2d 803, 805-806, the Ohio Supreme Court determined that a Uniform Traffic Ticket need only advise the defendant of the charge in a manner that can be readily understood by a person making a reasonable attempt to understand. As a result, the court held that "[a] Uniform Traffic Ticket effectively charges an *Page 669 
offense even if the defendant has to make some reasonable inquiry in order to know exactly what offense is charged." Id.,
paragraph two of the syllabus.
Given the facts in this case, it is inconceivable that Quicci did not know she had been charged with driving with a prohibited breath-alcohol concentration. During the traffic stop, Officer Victor administered a portable breath test and a horizontal gaze nystagmus test, both of which are commonly known DUI field sobriety tests. After she failed the field sobriety tests, Quicci was arrested and taken to the police station where she provided a breath sample for a breathalyzer, which again is a commonly known test for driving under the influence of alcohol. Quicci was then issued two separate tickets for her DUI arrest: (1) the ticket at issue with the "B.A.C. Test" notation; and (2) another ticket which described the offense of driving under the influence of alcohol in near verbatim language and included the appropriate statute designation, R.C. 4511.19(A)(1).
Having undergone two breath tests and a horizontal gaze nystagmus test, and having been issued two separate tickets for driving under the influence of alcohol, Quicci should have immediately understood the nature of the offenses with which she was charged. Moreover, as stated by the Supreme Court inO'Connor, if Quicci "did not immediately understand, [her] lawyer should have immediately understood. If neither of them understood, they should have made some reasonable attempt to understand. They made no such attempt." 17 Ohio St.3d at 221, 17 OBR at 455, 478 N.E.2d at 805-806.
The O'Connor decision makes it clear that if a defendant does not understand the nature of the charge in a Uniform Traffic Ticket, the defendant has the burden to informally ask the prosecutor to amend the complaint or, if that request is unavailing, to formally seek a bill of particulars. Quicci failed to meet this burden and thus should not now be permitted to benefit from her own failure to act.
Accordingly, because Quicci's ticket identified the charge in a manner that could be readily understood by a person making a reasonable attempt to understand, or, even if the ticket did not meet this threshold, because Quicci failed to meet her burden to clarify the charge so that she could understand, I would affirm the conviction. Therefore, I dissent. *Page 670